

114 S40 IS: Online Competition and Consumer Choice Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 40IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Leahy (for himself, Mr. Franken, Mr. Sanders, Mr. Whitehouse, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Federal Communications Commission to promulgate regulations that prohibit certain
 preferential treatment or prioritization of Internet traffic.1.Short titleThis Act may be cited as the Online Competition and Consumer Choice Act of 2015.2.FCC regulations prohibiting certain preferential treatment or prioritization of Internet traffic(a)In generalNot later than 90 days after the date of the enactment of this Act, the Commission shall promulgate regulations that—(1)prohibit a broadband provider from entering into an agreement with an edge provider under which the broadband provider agrees, for consideration, in transmitting network traffic over the broadband Internet access service of an end user, to give preferential treatment or priority to the traffic of such edge provider over the traffic of other edge providers; and(2)prohibit a broadband provider, in transmitting network traffic over the broadband Internet access service of an end user, from giving preferential treatment or priority to the traffic of content, applications, services, or devices that are provided or operated by such broadband provider, or an affiliate of such broadband provider, over the traffic of other content, applications, services, or devices.(b)Rules of construction(1)Certain traffic not affectedNothing in this section shall be construed as superseding any obligation or authorization a broadband provider may have to address the needs of emergency communications or law enforcement, public safety, or national security authorities, consistent with or as permitted by applicable law, or as limiting the ability of the provider to do so.(2)Clarification of authorityNothing in this section shall be construed as limiting the authority of the Commission under any other provision of law, including the authority to promulgate regulations prohibiting or limiting preferential treatment or prioritization of the traffic of an edge provider by a broadband provider under GN Docket No. 14–28 (relating to the matter of protecting and promoting the open Internet).(c)EnforcementFor purposes of sections 503(b) and 504 of the Communications Act of 1934 (47 U.S.C. 503(b); 504), this section shall be considered to be a part of such Act. With respect to enforcement under this section only, the following modifications of such section 503(b) shall apply:(1)Paragraph (5) shall not apply.(2)Paragraph (6) shall be applied by substituting the following: No forfeiture penalty shall be determined or imposed against any person under this subsection if the violation charged occurred more than 3 years prior to the date of issuance of the required notice or notice of apparent liability..(d)DefinitionsIn this section:(1)AffiliateThe term affiliate has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(2)Broadband Internet access serviceThe term broadband Internet access service has the meaning given such term in section 8.11 of title 47, Code of Federal Regulations.(3)Broadband providerThe term broadband provider means a provider of broadband Internet access service.(4)CommissionThe term Commission means the Federal Communications Commission.(5)Edge providerThe term edge provider means an individual, institution, or other entity that provides—(A)any content, application, or service over the Internet; or(B)a device used for accessing any content, application, or service over the Internet.(6)End userThe term end user means an individual, institution, or other entity that uses a broadband Internet access service.